Citation Nr: 1237241	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO. 09-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for diminished eyesight.

4. Entitlement to service connection for a low back disorder. 



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1982 to August 1985.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board in July 2011 remanded the appealed claims to afford the Veteran the opportunity of a Travel Board hearing. The Veteran failed to appear for a hearing scheduled in July 2012, and the case now returns to the Board for further review. 
 
In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board has accordingly combined and broadened the Veteran's psychiatric disorder claims (they were previously characterized as separate claims for service connection for PTSD and service connection for depression) to reflect a claim inclusive of other psychiatric disability also indicated within clinical records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, supra, recent Court precedent requires that the Board consider whether the Veteran's more broadly characterized psychiatric disability, to include PTSD and depression, may be causally associated with service. 38 C.F.R. §§ 303, 3.304(f) (2011); Clemons. Remand is therefore in order for additional notice and any indicated development with regard to the expanded claim. 

The Veteran has alleged multiple stressors related to combat-type activities, and in support of this he has asserted that he was in Grenada during his service as part of the United States' military intervention in that country. However, the Board does not find sufficient credibility in this asserted participation in such activities in Grenada, in part based on the Veteran's service personnel records which document his duties of assignment with none in Grenada, with the Veteran instead shown to have served overseas in Germany. In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran has also provided conflicting accounts of his involvement generally in combat-type activities. In a PTSD stressor statement, completed on a VA Form 21-0781 submitted in May 2007, the Veteran asserted that he was exposed to both hostile and friendly fire, including events in Grenada in 1983. In contrast, in a January 2008 VA vocational rehabilitation psychiatric assessment, the Veteran denied involvement in any peace-keeping operations or military interventions, and also denied ever receiving hostile or friendly fire in a combat zone. Similarly, in a May 2008 VA psychiatric treatment record, the treating psychiatrist notes that the Veteran did not address Grenada in his assertions of stressors, but rather only appeared to be in distress due to events or issues involving to his son. 

In other submissions in May 2007 the Veteran asserted difficulties which in his mind were related to service. VA treating clinicians have diagnosed various psychiatric conditions, including adjustment disorder, depression, and anxiety disorder, as well as alcohol dependence and polysubstance use (though these were reportedly in remission in recent years). 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board in this case at this juncture does not find sufficient evidence of an event, injury, or disease in service giving rise to the necessity of a VA examination for compensation purposes addressing his psychiatric disorder claim. As discussed above, the Board finds the Veteran's accounts of combat activities or exposures in service to be without credibility, and there is no other evidence of record to support an even, injury, or disease in service potentially associated with a current psychiatric disorder. 38 C.F.R. § 3.159(c)(4); McLendon. Accordingly, upon remand the Board requires only additional VCAA notice addressing the Clemons issues of an expanded psychiatric disorder claim. 

Regarding the Veteran's tinnitus claim, the Veteran was afforded a VA hearing loss examination for compensation purposes in June 2007. The examiner noted that the Veteran reported having hearing loss since service, and also having intermittent ringing (tinnitus) in his ears occurring once or twice weekly. The Veteran alleged that he was exposed to field artillery, including cannons, on a daily basis in service, and also was exposed in service to other weapons and to flights on loud aircraft. He denied recreational noise exposure. 

On authorized audiological evaluation in June 2007 for the VA examination for compensation purposes, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
5
10
5
20
20
13.75
LEFT
10
10
10
0
20
10

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.

The examiner opined that because the Veteran's hearing was within normal limits, it was not at least as likely as not that the Veteran's claimed bilateral hearing loss was causally related to service. The examiner also noted that the tinnitus due to noise exposure was typically more constant or frequent, and accompanied by high frequency hearing loss. The examiner thereby also opined that based on the nature of the Veteran's tinnitus and the absence of high frequency hearing loss, it was not at least as likely as not that the Veteran's tinnitus was caused by military noise exposure. 

There are three primary difficulties with this audiology examination which necessitate a further VA audiology examination for compensation purposes. First, the examiner noted that she reviewed the Veteran's service records but not his VA records. Hence, any post-service VA treatment records potentially associated with hearing loss or tinnitus would have been missed. The U.S. Court of Appeals for Veterans Claims has held that VA's duty to assist a veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment. Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Second, the examiner characterized the Veteran's hearing as normal, and relied upon this as a basis for her opinion that the Veteran did not have tinnitus that was causally related to service. However, for purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011). It is true that the Veteran's auditory thresholds of 20 decibels or less on all frequencies tested as shown on the June 2007 examination report have been recognized as normal hearing. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). However, because the Veteran's June 2007 scores upon Maryland CNC Test meet the criteria for hearing loss disability for each ear for VA purposes, the finding of normal hearing in each ear may be legitimately questioned. 38 C.F.R. § 3.385. The VA examiner failed to recognize this question or to materially address it. Hence, further evaluation with an attempt to resolve this discrepancy or at least to address the disability apparently reflected in the obtained Maryland CNC word recognition scores is in order. 

Third, the examiner concluded that tinnitus was not at least as likely as not the result of military noise exposure, as already noted. However, the examiner noted the Veteran's assertion of tinnitus since service. Thus, even if the Veteran's tinnitus is not the result of noise exposure it may still be of service origin, with continuity of symptomatology from service as a basis of claim. 38 C.F.R. § 3.303(b) (2011). Upon remand examination, this question of asserted continuity of symptomatology must be addressed. If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). Additionally, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Regarding the Veteran's claim for service connection for diminished eyesight, the claims file contains a March 2009 VA treatment record addressing the Veteran's eyesight, with assessments made of refractive error of the eyes bilaterally, and meibomian gland dysfunction ("mgd") bilaterally. It is true that the Veteran's refractive error of the eye is a medical condition for which disability is explicitly excluded from service connection by regulation, together with congenital or developmental defects. 38 C.F.R. § 3.303(c) (2011). However, the record does not reflect whether the Veteran's meibomian gland dysfunction is a congenital or developmental defect for which service connection would be precluded. If not so precluded, the Veteran's service treatment records include a record of treatment in November 1984 for swelling around both eyes for the prior 48 hours, with prior trauma denied by the Veteran. Acute swelling was then assessed and treated with moist heat. 

Service records fail to inform whether this November 1984 instance of assessed acute inflammation was reflective of blepharitis or otherwise of a meibomian gland dysfunction. The Veteran has contended that his diminished vision was the result of exposure to gunpowder, a perception which, if honest, suggests that he may have encountered repeated or ongoing irritation of his eyes in service in the course of his duties as a cannoneer, with ongoing sensitivity or irritation of the eyes thereafter potentially consistent with a meibomian gland dysfunction. Such questions present an indication of a potential link to service of the Veteran's meibomian gland dysfunction. The Board believes the low threshold requirements for a VA examination for compensation purposes are met in this case for the Veteran's meibomian gland dysfunction, and accordingly the Board remands the issue for a VA eye examination for compensation purposes. 38 C.F.R. § 3.159(c)(4); McLendon. 

Regarding the Veteran's low back disorder claim, the Veteran in a May 2007 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), asserted that he was exposed to combat-related events including hostile and friendly fire including while involved in the military intervention in Grenada in 1983. The Veteran also then asserted, in effect, that his back difficulty had resulted from picking up artillery rounds.  The Board notes that the Veteran did not then state that he injured his back in service, and the statement may reasonably be interpreted as merely speculation on the Veteran's part that current back difficulties are the result of heavy work he performed in service. 

Similarly, in his original claim submitted in April 2007, the Veteran stated simply, "low back injury due to constant lifting of artiller[y] shells in service." This statement does not inform over what interval he performed such activities, how heavy the shells were, or when the alleged injury occurred.  However, the Veteran's service treatment and service personnel records do substantiate that the Veteran's work in service involved artillery shells. The Veteran's records of assignment are listed principally as "cannon crewman" or "cannoneer" within his service personnel records. Additionally, a November 1984 treatment record documents the Veteran's complaint of a painful left thumb after dropping a 180-pound projectile on it 24 hours earlier. Thus, the Veteran's work involving lifting or movement of heavy projectiles is reasonably established. However, the Veteran's service treatment and examination records are devoid of any indication that this work resulted in back difficulties, with their documenting no such complaint, finding, or diagnosis.

The Veteran has not elsewhere in the record asserted back injury in service, and the Board will not infer one in this case, particularly where, as here, the Veteran has effectively impeached his credibility by making assertions of involvement in military intervention in Grenada contradicted by the Veteran's own service records of assignment and his own statements in other treatment records, as discussed supra. Caluza. 

All that said, it remains the case that the Veteran's asserted heavy physical work in service involving heavy artillery rounds is effectively corroborated. The Veteran has clearly indicated a belief that he has current back disability related to those in-service activities. Additionally, the claims file contains a June 2008 VA treatment record in which the Veteran complains of chronic low back pain and the treating physician assessed chronic low back pain, for which it is noted that the Veteran has being taking Tylenol #3. These evidentiary elements appear to meet the low threshold requirements for the mandate to afford the Veteran a VA examination addressing his claimed low back disorder. 38 C.F.R. § 3.159(c)(4); McLendon. Such an examination has yet to be afforded the Veteran, and must be upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, to include depression and PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf. Advise him of the bases of claim for PTSD, and those for psychiatric disorders other than PTSD. 

The letter should also address the other claims the subject of remand and the bases of these claims. Ask the Veteran to provide any additional evidence or information which may serve to corroborate his alleged stressors in support of his PTSD claim, as well as any evidence or information which may serve to support his other psychiatric and non-psychiatric disorder claims the subject of this remand.
 
2. Obtain and associate with the claims file all as yet unobtained records of treatment at VA or non-VA facilities, as reported by the Veteran, with appropriate authorization as indicated. 

3. Thereafter, afford the Veteran an in-person audiology examination to address the nature and etiology of any current tinnitus. The examination should be informed by current audiology findings, lay statements, and medical evidence of record. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should address the following:

a. The examiner is advised that the current examination to address tinnitus and its etiology related to service is required based on the prior, June 2007 VA audiology examiner not addressing the likelihood of continuity of current tinnitus from service, not addressing any hearing loss disability represented by the June 2007 Maryland CNC word list scores which were 94 and 88 percent respectively for the right and left ears, and not having reviewed past clinical records. 

b. The examiner should opine whether it is at least as likely as not (at least 50 percent probability) that the Veteran's current tinnitus developed in service or is otherwise causally related to service, or, contrarily, whether such a link to service is unlikely. In so doing, the examiner should review the record and consider all pertinent evidence, including lay statements. In this regard, the examiner is advise that lay statements may serve to support a diagnosis or medical opinion to the extent such statements are found credible. The examiner is further advised that the Veteran's assertions of noise exposures in combat-type activities, and of his asserted involvement in the military intervention in Grenada while in service in 1983 should be considered not credible based on conflicting statements made by the Veteran, and based on service records showing that the Veteran had overseas duties in Germany but not in Grenada. 

c. The examiner should still consider the Veteran's assertion of continuity of symptoms of tinnitus since service, and should address whether, based on all the evidence presented, it is at least as likely as not (50 percent or greater probability) that the Veteran had a tinnitus disability which has persisted with recurring symptoms since service. 

d. The examiner should provide a complete explanation for his/her opinions.

4. Also after completion of remand instructions 1 and 2, afford the Veteran an in-person eye examination to address the nature and etiology of any current meibomian gland dysfunction. The examination should be informed by current examination findings, lay statements, and medical evidence of record. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should address the following:

a. As an initial matter, the examiner should opine whether the Veteran's meibomian gland dysfunction is a congenital or developmental defect, or contrarily whether it is an eye disorder which may have potentially developed in service. A complete explanation for this opinion should be provided. 

b. The examiner is hereby advised that the Veteran's refractive error of the eyes is not to be considered an eye disorder, and hence should not be addressed as such, unless the examiner finds that the refractive disorder was aggravated by service. 

c. For any current eye disorder, potentially including meibomian gland dysfunction if that is determined to be a disorder and no a congenital or developmental defect, the examiner should opine whether it is at least as likely as not (at least 50 percent probability) that the Veteran's current eye disorder developed in service or is otherwise causally related to service, or, contrarily, whether such a link to service is unlikely. In so doing, the examiner should review the record and consider all pertinent evidence, including lay statements. In this regard, the examiner is advise that lay statements may serve to support a diagnosis or medical opinion to the extent such statements are found credible. The examiner is further advised that the Veteran's assertions of any eye disorders and their development as related to combat-type activities, and of his asserted involvement in the military intervention in Grenada while in service in 1983, should be considered not credible based on conflicting statements made by the Veteran, and based on service records showing that the Veteran had overseas duties in Germany but not in Grenada. 

The examiner should, however, consider the February 1984 service record of treatment for bilateral eye inflammation, the Veteran's recent assertion of eye irritation in service due to gunpowder exposure, any other relevant assertions, and the post-service VA diagnosis of meibomian gland dysfunction upon VA treatment in March 2009. 

d. The examiner should provide a complete explanation for his/her opinions.

5. Also after completion of remand instructions 1 and 2, afford the Veteran an appropriate in-person examination by a specialist in disorders of the spine, to address the nature and etiology of any current low back disorder. The examination should be informed by current examination findings, lay statements, and medical evidence of record. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should address the following:

a. Conduct a thorough back examination and identify any current disorders of the low back. 

b. Thoroughly review the claims file, including service and post-service records, lay statements, and any other relevant documentation. The examiner should note that service personnel and service treatment records effectively support the Veteran's assertion that he was involved in heavy work involving lifting shells for a substantial portion of his duties over the course of his active service from August 1982 to August 1985. 

However, the examiner is also advised that the Veteran's assertions of combat-type activities, including particularly his asserted participation in the military intervention in Grenada while in service in 1983, should be considered not credible based on conflicting statements made by the Veteran, and based on service records showing that the Veteran had overseas duties in Germany but not in Grenada. 

c. For any current low back disorder, the examiner should opine whether it is at least as likely as not (at least 50 percent probability) that the low back disorder developed in service or is otherwise causally related to service, or, contrarily, whether such a link to service is unlikely. In so doing, the examiner should review the record and consider all pertinent evidence, including lay statements. The examiner is advise that lay statements may serve to support a diagnosis or medical opinion to the extent such statements are found credible. 

d. The examiner should provide a complete explanation for his/her opinions.

6. Thereafter, readjudicate the claims for service connection for a psychiatric disorder to include PTSD and depression, tinnitus, and diminished eyesight. If any of these claims is not granted, provide the Veteran with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


